Citation Nr: 1431025	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-33 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for blindness of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to February 1978. 

This matter stems from a May 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a notice of disagreement (NOD) in July 2005.  He was provided with a statement of the case (SOC) in May 2006.  The Veteran perfected his appeal in August 2007 with the timely submission of a VA form 9.

In March 2009, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Nashville, Tennessee.  A transcript of that proceeding is of record.  At that hearing additional evidence, consisting of duplicate copies of VA surgical consent forms, was submitted along with a waiver of initial RO consideration of that evidence. 

This claim was previously before the Board in July 2010.  At that time, the claim was remanded for further development.  That development having been completed, this claim is once again before the Board.

A review of the Virtual VA paperless claims processing system revealed copy of a June 2014 brief from the Veteran's representative with attached medical documents relating to the administration of Kenalog, the injectable steroid that was used in the eye procedure at issue in the present appeal.  The Board notes that these records were not accompanied by a signed waiver of RO consideration and thus they are not properly before the Board for review.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  However, in light of the fact that the claim is to be remanded, the RO will have an opportunity to review prior to any reajudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

The Board notes that the Veteran had two eye surgeries on his right eye by the VA in 2003, one in July and one in December.  The December 2003 surgery is the source of the present appeal.  The Veteran has testified that he had complained of running of his left eye and on examination a physician told him that he had ruptured blood vessels in his right eye which need repairing by a laser.  The surgery and possible complications were explained to him, and he agreed to have the surgery in July 2003.  He was told that he had to have post-operative follow-ups.  Upon attending his follow-up he was told that the blood vessels had again ruptured and that additional repair was needed.  He had not actually had any problems and was not inclined to have additional surgery, but he was told that the additional surgery was needed, otherwise he might become blind and, so, he agreed to the follow-up surgery in December 2003.  However, he testified that, instead of explaining everything about the second surgery, they were so busy trying to get it into his head that when they first put the needle in his eye he started complaining because he was trying to tell the surgeon that it felt like he was looking through a cracked mirror.  The Veteran had then been informed that this was the way the medication was supposed to work.  He was then taken into the operative room for the (second) laser surgery but the surgery took so long that the surgeon had to take a break.  Page 9.  This was because of side of the Veteran's face felt like it was on fire.  The Veteran believed that it was this that caused him to lose his vision in the right eye.  He felt that nerves had been destroyed.  Also, steroids had been put into his eye, at which time four (4) physicians had been involved with one putting the needle under the Veteran's eye, working it around to deaden the eye, and then injecting the steroids into his eye.  At that time he had asked what they were doing but was not given an answer.  He was now blind in his right eye and could not even perceive light.  Page 10.  

Although the claims file shows the presence of a signed consent form, it is dated December 29, 2003, nearly a week and a half after the procedure was performed.  The Veteran believed that there had been negligence during the second eye surgery.  Further, sometime last year he had been told that it would be best to have his right eye enucleated (removing the globe of the eye from the eye socket). Page 11.  The Veteran believed that if the consent form for the second surgery had been provided to him at the time of the surgery, explaining the risk factors, prior to the second surgery, he would have declined to have the second surgery because he did not expect to have needles placed into his eye during the second surgery.  Page 12.  The reason for having steroids injected into his right eye had not been explained prior to the second surgery and on the day of the surgery he had not been asked if he was allergic to anything nor had his blood sugar levels been checked, although his blood pressure had been checked.  Page 12.  The Veteran stated that if he had been told the risk factors he would not have had the second (follow-up) right eye surgery.  Page 18.

The Veteran was provided with a VA examination in September 2010 in accordance with the instructions of the prior July 2010 Remand.  The examiner performed an examination of the Veteran's right eye, to include field of vision testing with accompanying Goldman Perimeter chart and acuity testing.  The examiner diagnosed the Veteran with proliferative diabetic retinopathy of the right eye.  He opined that he could not say whether it was as likely as not that the Veteran's vision loss in the right eye was the result of VA's medical treatment.  It was noted that the Veteran's vision in the right eye was 20/60 on December 15, 2003, the day of the procedure, and had progressed to light perception only by June 8, 2004, the earliest record post-procedure that is currently associated with the claims file.  As such, the examiner reasoned that he did not have any information on what happened between those two dates in order to make a determination as to the cause of the light perception only in the right eye.  The examiner questioned whether part of the record must be missing due to the fact that the Veteran should have had follow up treatment.  The examiner further indicated that, had the Veteran been followed more closely after the December 15, 2003 procedure, it is likely that his outcome would have been better.  Regardless, the examiner found no evidence of negligence, carelessness, lack of skill, or fault on the part of the VA. 

The Court in the case of Jones v. Shinseki, 23 Vet. App. 382 (2010), acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  In the current case, it is not apparent to the Board that the procurable and assembled data was fully considered, as the examiner appeared to indicate that he felt records must be missing and would be better able to provide an opinion with those records.  

As a result, the Board finds the examiner must be contacted and requested to provide an addendum to his September 2010 opinion in which he is notified that, absent any successful retrieval of the missing evidence sought, as discussed in further detail below, all procurable and assembled data is currently available and he must consider such and provide a statement making that consideration clear.  Further, in such consideration, the examiner must provide his opinion within a degree of medical certainty, or provide an explanation as to why he cannot.  Additionally, the examiner should be asked to consider the medical evidence relating to the administration of Kenalog that was submitted by the Veteran's representative in June 2014.

Further, as the 2010 VA examiner has indicated that there may be missing treatment records relating to the Veteran's December 2003 eye surgery, because it is reasonable to expect that the Veteran would have had some form of follow-up treatment during the nearly 6 month gap until his earliest post-surgery treatment in June 2004, VA must undertake all reasonable efforts to obtain such records if they exist.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  This is because the Veteran's VA treatment records show that a follow-up appointment would have been the normal course of treatment following an eye procedure, as evidenced by the follow-up treatment for the Veteran's earlier July 2003 surgery, as well as the fact that the doctor who performed the December 2003 surgery indicated that the Veteran was to return for a follow-up appointment post-surgery.  Additionally, the fact that the Veteran signed a consent form on December 29, 2003, nearly a week and a half post-surgery, makes it reasonable to assume that the Veteran had visited that doctor's office and that there may be missing treatment notes relating to that same visit.  The Veteran should also be asked to provide any medical documents in his possession relating to the post-operative period from December 15, 2003 to June 8, 2004, to include the identification of any prescription or over-the-counter treatment used for his right eye during that time period.  Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  This should include in particular any medical evidence during the period between December 15, 2003 and June 8, 2004, such as post-operative treatment notes from the VA Medical Center or the identification of any prescription or over-the-counter treatments used for his right eye.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file via a Memorandum of Unavailability. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The AMC should review the evidence submitted in the June 2014 hearing brief from the Veteran's representative  and consider it in readjudicating the Veteran's claim.

3. After any additional evidence has been associated with the claims file, arrange to have the Veteran's file reviewed by the examiner who conducted the September 2010 VA eye examination, or if he is no longer available, any appropriate medical personnel of like skill and training, to determine whether the Veteran has additional disability following any VA procedure(s) on his right eye and, if so, whether the additional disability is the result of fault on VA's part in performing the surgery.  

Specifically, an opinion should be expressed as to the following: 

(a) whether it is as likely as not (50 percent or more probability) that any current diminished visual acuity or blindness of the right eye, or aggravation of any preexisting diminished visual acuity in the right eye, is the result of VA medical treatment, (b) whether any such current right eye disorder was a "necessary consequence" of VA medical treatment properly administered with the express or implied consent of the Veteran, (c) was the additional disability caused by carelessness, negligence, lack of proper skill, or similar instance of fault on part of VA; (d) was the additional disability an event that was not reasonably foreseeable; and (e) whether any such current right eye disorder is due to the natural progression of a disease or injury, including nonservice-connected diabetes and hypertension, that occurred prior to or after VA treatment. 

The evaluator should discuss any other medical opinion(s) on this issue in the record as well as the medical evidence, to include the Kenalog administration documents submitted by the Veteran's representative in June 2014, and clearly outline the rationale for any opinion expressed in a typewritten report.  The evaluator should provide his opinion within a degree of medical certainty or, if he cannot, provide a sufficient rationale explaining why he cannot.
  
4. Review the examination reports to ensure that it is in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



